Citation Nr: 0617641	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-30133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral pes cavus 
with hammer toe deformity of the lesser toes bilaterally and 
a heel spur on the plantar aspect of the left foot.

2.  Entitlement to service connection for asthma/chronic 
obstructive pulmonary disease.

3.  Entitlement to an initial (compensable) evaluation for a 
fracture deformity of the right distal tibia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services.



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel.


INTRODUCTION

The veteran had active service from February 1966 until 
February 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The issue of entitlement to an increased evaluation for a 
fracture deformity of the right distal tibia is addressed in 
the REMAND portion of the decision below.


FINDINGS OF FACT

1.  Bilateral pes cavus with hammer toe deformity bilaterally 
and a left heel spur was not manifested during service or for 
many years following separation from service and is not 
causally or etiologically related to service.

2.  Asthma/chronic obstructive pulmonary disease were not 
manifested during service and are not causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
bilateral pes cavus with hammer toe deformity bilaterally and 
a left heel spur have not been met. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

2.  The criteria for a grant of service connection for asthma 
or chronic obstructive pulmonary disease have not been met. 
38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. §  
5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence the VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of a 
letter dated in July 2002.  

The July 2002 letter advised the veteran of the elements of 
service connection claims.  The letter informed the veteran 
the RO had requested VA outpatient treatment records, service 
medical records and private medical records.  The July 2002 
letter requested information on additional healthcare 
providers and enclosed medical authorizations.    

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which placed two additional duties upon the VA.  Under 
Dingess/Hartman v. Nicholson, VA must also provide notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Although the RO did not advise the veteran of such 
information, because the claims for service connection are 
being denied, the questions of an appropriately assigned 
evaluation and the effective date for a grant of service 
connection are not relevant.  Proceeding with this matter in 
its procedural posture would not therefore inure to the 
veteran's prejudice.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, and private 
medical records are associated with the claims file.  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim.  Appropriate VA 
medical examinations have also been conducted pursuant to 38 
U.S.C.A. 
§ 5103A(d)(2).  As such, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that the case is ready 
for appellate review.


The Merits of the Claims

The veteran seeks service connection for pes cavus with 
hammer toe deformity bilaterally and a heel spur on the 
plantar aspect of the left foot and asthma and/or chronic 
obstructive pulmonary disease. 

In adjudicating claims, the Board must give veterans the 
benefit of the doubt under 38 U.S.C.A. § 5107(b).  This means 
the veteran will prevail in a case where the positive 
evidence is in a relative balance with the negative evidence.  
Therefore, the veteran prevails in his claims when (1) the 
weight of the evidence supports the claim or (2) when the 
evidence is in equipoise.  It is only when the weight of the 
evidence is against the veteran's claim that the claim must 
be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


Service connection will be granted if it is shown that a 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That 
an injury incurred inservice alone is not enough.  There must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).


Bilateral Pes Cavus

The veteran's current disability was confirmed by a VA 
examination dated in October 2002.  This examination revealed 
pes cavus foot type with hammer toe deformity of the lesser 
toes and a heel spur on the plantar aspect of the left foot.  

Service medical records indicate the veteran complained of 
foot pain; however the condition diagnosed is different than 
the present disability.  For example, the March 1966 clinical 
assessment was moderate pes planus bilaterally and the 
veteran was referred to the podiatry clinic for evaluation.  
The podiatry clinic found tendosynovitis of the peroneal 
tendons and placed the veteran on light duty.  

Although pes planus and tendosynovitis were noted during 
service, there is no evidence of complaints, treatment or 
diagnosis of pes planus or tendosynovitis after separation 
from service.  A threshold requirement for the granting of 
service connection is evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Without a current diagnosis of pes planus or 
tendosynovitis, service connection can not be granted for the 
inservice finding of pes planus and tendosynovitis.

The Board also considered whether service connection was 
warranted for the current conditions of pes cavus, hammer toe 
deformity and a heel spur.  However, there is no sign these 
conditions presented during service.

Service connection is also not warranted under a theory of 
continuity of symptomatology.  There are no continuing 
treatments for foot pain after the veteran returned to full 
duty in March 1966.  Further, the veteran did not note any 
foot trouble or other defects on his report of medical 
history for separation in February 1968.  The February 1968 
examination performed in conjunction with the veteran's 
separation from service also revealed no abnormalities of the 
feet.  The separation examination is particularly probative, 
as it is a statement of medical diagnosis and treatment, 
prepared with a view towards ascertaining the veteran's then-
state of physical fitness.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (Observing that although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules 
of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision). 

After separation from service, the earliest record in the 
claims file of any treatment of the feet is in December 1998 
when the veteran received an x-ray of the feet which showed 
mild degenerative arthritic changes and calcaneal spurs.  A 
June 1999 VA treatment record is the first post-service 
diagnosis of pes cavus.  The gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).

There is also no competent medical evidence of any link 
between the current pes cavus, hammer toe deformity and heel 
spur to the pes planus and tendosynovitis of service.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through eduction, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  None of the 
treatment records provides an opinion as to the etiology of 
the foot disorder.

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of a letter dated in July 2002, but he 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised in the July 2002 letter of the 
need to submit medical evidence of a relationship between the 
current disability and an injury, disease or event in 
service.  While the veteran is of the opinion that his foot 
disorder is related to service, as a lay person, the veteran 
is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The preponderance of the evidence indicates the veteran does 
not have bilateral pes cavus with hammer toe deformity of the 
lesser toes and a heel spur of the plantar aspect of the left 
foot that is causally or etiologically related to service.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Asthma

The veteran claims he had asthma prior to service which was 
aggravated when he walked through a gas chamber during 
service.  

Although the veteran contends he had asthma prior to service, 
he did not indicate he had asthma or other respiratory 
problems on the report of medical history he completed prior 
to induction.  Additionally, the service entrance examination 
in September 1965 revealed no asthma or other disease or 
deformity of the lungs or chest.  As there are no conditions 
noted at the time of induction, the veteran is presumed to 
have been in sound condition and therefore no respiratory 
disorder is shown to have existed prior to service.  
38 U.S.C.A. § 1111.  

The veteran has a present disability of asthma and chronic 
obstructive pulmonary disease as shown by the November 2002 
VA examination which concluded with a diagnosis of 
asthma/chronic obstructive pulmonary disease with significant 
dyspnea.  The record also reflects the veteran received 
treatment from VA outpatient clinics and private healthcare 
providers for both conditions since 1998.  

However, there is no evidence of an in service injury or 
disease.  Service medical records fail to document any in 
service treatment, complaints or diagnosis of asthma or 
chronic obstructive pulmonary disease.  The examination 
performed coincident with the veteran's separation from 
service revealed no abnormalities of the lungs or chest.  Nor 
did the veteran report any asthma or shortness of breath on 
the report of medical history completed in February 1968.  

There is also no continuity of symptomatology.  The earliest 
record in the claims file of asthma or chronic obstructive 
pulmonary disease is dated in December 1998.  The gap in 
evidence constitutes negative evidence that tends to disprove 
the veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).

More significantly, there is no medical nexus from the 
current asthma and chronic obstructive pulmonary disease to 
service.  The only record providing any opinion as to the 
etiology of the chronic obstructive pulmonary disease is a 
July 2001 private medical record from Gregory Beale, M.D. who 
opined the veteran had moderate smoking related chronic 
obstructive pulmonary disease with chronic obstructive 
bronchitis.  

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of a letter dated in July 2002, but he 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised in the July 2002 letter of the 
need to submit medical evidence of a relationship between the 
current disability and an injury, disease or event in 
service.  While the veteran is of the opinion that his asthma 
and chronic obstructive pulmonary disease are related to 
service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The preponderance of the evidence indicates the veteran does 
not have asthma or chronic obstructive pulmonary disease that 
is causally or etiologically related to service.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for pes cavus with hammer toe deformity 
bilaterally and a heel spur on the plantar aspect of the left 
foot is denied.

Service connection for asthma/chronic obstructive pulmonary 
disease is denied.


REMAND

A preliminary review of the record reveals that further 
development is necessary.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.

Subsequent to the issuance of a statement of the case (SOC) 
in June 2004, the RO received and associated with the 
veteran's claims folder a relevant treatment record for 
fracture of the tibial shaft by Jereld Brickman, M.D.  
However, no supplemental statement of the case (SSOC) 
concerning the increased evaluation claim on appeal was 
issued. See, 38 C.F.R. § 19.31(b)(1), 19.37 (2005) (which 
stipulates that an SSOC will be furnished if the RO receives 
additional pertinent evidence after an SOC or most recent 
SSOC has been issued and before the appeal is certified to 
the Board and the appellate record is transferred to the 
Board).

This medical record indicates that the veteran had at least 
one other treatment with Dr. Brickman.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be requested to 
indicate whether there are any other 
treatment records that pertain to his 
claims for an increased rating for a 
fracture deformity of the right distal 
tibia that have not been obtained, 
including any other treatment records 
authored by Jerold Brickman, M.D.. If 
the veteran indicates that there are 
additional private or VA medical 
records that are not associated with 
the claims file, the RO should obtain 
and associate those records with the 
claims file.  

2.	The RO/AMC should review the file and 
determine whether there is sufficient 
evidence to decide the claim for an 
increased evaluation.  A VA examination 
should be conducted if required.  After 
the development requested has been 
completed, the RO/AMC shall reevaluate 
the claim for benefits based on all 
evidence associated with the claims 
file since the issuance of the June 
2004 SOC in this case.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case, 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


